Citation Nr: 0932783	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-22 791	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for a bilateral foot 
condition.

3.  Entitlement to service connection for a bilateral 
shoulder condition.

4.  Entitlement to service connection for myocardial 
infarction with angina.

5.  Entitlement to service connection for hypertension.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1964 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2005, of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The evidence of record shows that the Veteran is in receipt 
of Social Security benefits.  The file does not contain any 
records including any determinations by the Social Security 
Administration.

Under 38 U.S.C.A. § 5103A, where VA has actual notice of the 
existence of records held by the Social Security 
Administration, which appear relevant to a pending claim of 
service connection, VA has a duty to assist by requesting the 
records, unless there is no reasonable possibility that the 
records would substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



As it is not clear from the record that the award of Social 
Security benefits is based on the same disabilities for which 
the Veteran is now seeking service connection, and in light 
of the possibility that the records could contain relevant 
evidence, the case is REMANDED for the following action:

1. Obtain the records of the Social 
Security Administration.  If the 
records are unavailable notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

2. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




